Citation Nr: 1043763	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-22 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether the reduction in the evaluation of prostate cancer, 
status post prostatectomy from 100 percent to 10 percent was 
proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1968 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which reduced the evaluation for the Veteran's 
prostate cancer, status post prostatectomy from 100 percent to 10 
percent.

The issue of entitlement to service connection for 
arthritis of the right knee has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

For the reasons explained below, the current appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.

A 100 percent rating is assignable under Diagnostic Code 7528, 
for malignant neoplasms of the genitourinary system.  The note 
following this diagnostic code indicates that, following the 
cessation of surgery, chemotherapy, or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  If there has been no local reoccurrence or metastasis, 
then a veteran's cancer is rated based on residuals as voiding 
dysfunction or renal dysfunction, whichever is the predominant 
disability.  38 C.F.R. § 4.115(b) (2010).

In this case, treatment records show the Veteran was diagnosed 
with prostate cancer in November 2004 and underwent radical 
retropubic prostatectomy in March 2005.  A July 10, 2006 VA 
outpatient urology treatment note indicates that the Veteran 
reported having a slow stream with no urinary incontinence, but 
some urgency.  The physician's impression indicated cancer of the 
prostate, status post-operative radical retropubic prostatectomy 
with chemical cure to date, as well as the Veteran having a high 
risk for recurrence given his Gleason score.  The physician's 
plan indicates that a cystoscopy was needed to rule out bladder 
neck contracture.  The subsequent August 2006 cystoscopy notes a 
bladder neck contracture.  

Given that the Veteran's most recent VA genitourinary examination 
took place in December 2005, nearly five years ago, the current 
severity and extent of the Veteran's service-connected residuals 
of prostate cancer are unclear.  As such, the Board finds that a 
new VA examination is necessary in order to fully and fairly 
evaluate his claim.

All relevant ongoing medical records should also be obtained, to 
include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following actions:

1.	Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of any private health care 
providers who have treated him for his 
residuals of prostate cancer.  After 
securing any necessary release, the RO/AMC 
should request any records identified 
which are not duplicates of those 
contained in the claims file.  In 
addition, obtain relevant VA treatment 
records dating since August 2008 from the 
VA Medical Center in Fayetteville, North 
Carolina.  .

2.	Schedule the Veteran for a VA 
genitourinary examination to determine the 
current severity of his service-connected 
residuals of prostate cancer.  The claims 
file must be provided to and be reviewed 
by the examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, and the 
results should be reported.  The examiner 
should discuss all symptomatology residual 
to his prostate cancer and surgery.  In 
addition, the examiner should indicate 
whether the bladder neck contracture noted 
in August 2006 is related to his prostate 
cancer and prostatectomy.  A complete 
rationale should be provided for all 
opinions expressed.

3.	After the development requested above has 
been completed to the extent possible the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


